Citation Nr: 1818701	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hemochromatosis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Briefly, the Board notes the RO, prior to certifying the matter to the Board, granted entitlement to service connection for bilateral hearing loss and tinnitus in a December 2017 rating decision.  As those grants represent grants of the full benefits sought, those issues are not before the Board. 


FINDING OF FACT

In January 2018 and March 2018 correspondence, prior to the promulgation of a decision in the appeal, the Veteran's representative expressed the Veteran's intent to withdraw the pending appeal of entitlement to service connection for hemochromatosis.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for hemochromatosis are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).  

On January 4, 2018 and March 9, 2018, the Veteran's representative submitted written correspondence expressing the Veteran's wish to withdraw the claim of service connection for hemochromatosis.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal and the issue must be dismissed.  


ORDER

Entitlement to service connection for hemochromatosis is dismissed.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


